Case 2:19-cv-05697-JS Document 1 Filed 12/03/19 Page 1 of 44

JS 44. (Rev, 08/18)

purpose of initiating the civil docket sheet

CIVIL COVER SHEET

‘The JS 44 civil cover sheet'and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

(SEE INSTRUCTIONS ON NENT PAGI OF THIS FORM.)

 

l. (a) PLAINTIFFS
The Middle East Forum

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF) CASES)

Philadelphia

(c) Attorneys (lirm Name, Address, and Telephone Number)

Sidney L. Gold, Sidney L. Gold & Associates, P.C., 1835 Market Street, Suite 515,
Philadelphia, PA 19103, (215) 569-1999

DEFENDANTS

NOTE:

Attorneys (if Known)

 

County of Residence of First Listed Defendant

Lisa Reynolds-Barbounis

Philadelphia

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Seth D. Carson, Derek Smith Law Group, PLLC, 1835 Market Street,
Suite 2950, Philadelphia, PA 19103

 

Il. BASIS OF JURISDICTION (Place an “X" in One Box Only)

 

(For Diversity Cases Only)

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “N° in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

 

O 1 US. Government s 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Nota Party) Citizen of This State a1 O 1 Incorporated or Principal Place o4 04
of Business In This State
O 2 US. Government 0 4 Diversity Citizen of Another State g2 QO 2 Incorporated and Principal Place gos a5
Defendant (Indicate Citizenship of Parties in Hem Il) of Business In Another State
Citizen or Subject ofa oO 3 GO 3. Foreign Nation o6 O06
Foreum Country
IV. NATURE OF SUIT (face an “x” 2 One Box Oni) Click here for: Nature of Suit Code Descriptions.
CONTRACT TORTS FORFEITURE/PENALTY. BANKRUPTCY OTHER STATUTES ]
0 110 Insurance PERSONAL INJURY PERSONAL INJURY [0 625 Drug Related Seizure O 422 Appeal 28 USC 158 CO) 375 False Claims Act
GO 120 Marine 0 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 |) 423 Withdrawal O 376 Qui Tam (31 USC
O 130 Miller Act 0 315 Airplane Product Product Liability 690 Other 28 USC 157 372%a))
C1 140 Negotiable Instrument Liability 0 367 Health Care/ OF 400 State Reapportionment
150 Recovery of Overpayrnent | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights 0 430 Banks and Banking
O 151 Medicare Act O 330 Federal Employers’ Product Liability O 830 Patent 1 450 Commerce
O 152 Recovery of Defaulted Liability O) 368 Asbestos Personal © 835 Patent - Abbreviated 0 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application |0 470 Racketeer Influenced and
(Excludes Veterans) ©) 345 Marine Product Liability O 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY 480 Consumer Credit
of Veteran’s Benefits G 350 Motor Vehicle O 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395 ff) O 485 Telephone Consumer
1 160 Stockholders* Suits O 355 Motor Vehicle 0 371 Truth in Lending Act O 862 Black Lung (923) Protection Act
1 190 Other Contract Product Liability O 380 Other Personal 0 720 Labor/Management O 863 DIWC/DIWW (405(g)) 10 490 Cable/Sat TV
OG 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0 864 SSID Title XVI O 850 Securities/Commodities/
1 196 Franchise Injury 0 385 Property Damage O 740 Railway Labor Act O 865 RSI (405()) Exchange
O 362 Personal Injury - Product Liability © 751 Family and Medical (X 890 Other Statutory Actions
Medical Malpractice _ Leave Act © 891 Agricultural Acts
l REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS |0) 790 Other Labor Litigation FEDERAL TAX SUITS O 893 Environmental Matters
QO $210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: C791 Employee Retirement O 870 Taxes (U.S, Plaintiff 0 895 Freedom of Infornnation
O 220 Foreclosure O 441 Voting 463 Alien Detainee Income Security Act or Defendant) Act
O 230 Rent Lease & Ejectment O 442 Employment 510 Motions to Vacate O 871 IRS—Third Party CO 896 Arbitration
O 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609 OG 899 Administrative Procedure
© 245 Tort Product Liability Accommodations 530 General Act/Review or Appeal of
J 290 All Other Real Property O 445 Amer. w/Disabilities - 535 Death Penalty IMMIGRATION Agency Decision

Employment

Other
O 448 Education

O 446 Amer, w/Disabilities -

Other:

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

OQ0o00 OO 00

 

© 462 Naturalization Application
0 465 Other Immigration
Actions

 

O 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an “X” in One Box Only)

DC) Original

Proceeding

0 2 Removed from
State Court

a

3

 

Remanded from
Appellate Court

a4

 

 

Reinstated or © 5 Transferred from © 6 Multidistrict OC 8 Multidistrict
Reopened Another District Litigation - Litigation -
(xpeci{) Transfer Direct File

 

VI. CAUSE OF ACTION

 

Cite the (JS. Civil Statute under which you are Filing (Be not cite jurisdictional statutes untexs diversity):
CFAA, 18 U.S.C. § 1030(q); DTSA, 18 U.S.

Brief description of cause: .
Action for breach of contract, theft of trade secrets, and misappropriation of confidential information.

C. § 1836(b){1); Stored Communications Act, 18 U.S.C. § 2701.

 

VII. REQUESTED IN
COMPLAINT:

[CHECK IF THIS 1S A CLASS ACTION
UNDER RULE 23, F R.Cv.P

DEMAND $

CHECK YES only if demanded in complaint:

JURY DEMAND:

Yes ONo

 

VIII. RELATED CASE(S)

(See instructions):

    

 

 

IF ANY JUDGE / __DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORIS
12/03/2019 /s/Sidney L. Gold, Esquire / Attorney for Plaintiff
FOR OFFICE USE ONLY fi
RECEIPT # APPLYING IFP MAG. JUDGE

AMOUNT
Case 2:19-cv-05697-JS Document 1 Filed 12/03/19 Page 2 of 44

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: The Middle East Forum: 1650 Market St., Suite 3600, Phila., PA 19103
Address of Defendant: Reynolds-Barbounis: 2601 Pennsylvania Avenue, Suite 1153, Phila., PA 19130
1650 Market St., Suite 3600, Phila., PA 19103

 

 

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:
Case Number: Judge: Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ Nol ¥|
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?
3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [_] No

numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ | No
case filed by the same individual?

f\
| certify that, to my knowledge, the within case CO is / [&] is not related to any case now pending or within one year previously terminated action in
this court except as noted above. /

12/03/2019 J T Sidney L. Gold, Esq. 21374

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

DATE:

 

 

 

CIVIL: (Place a V in one category only)
Federal Question Cases: Diversity Jurisdiction Cases:

Indemnity Contract, Marine Contract, and Al! Other Contracts Insurance Contract and Other Contracts

 

A, B.
C1 oO
£] 2. FELA [] 2. Airplane Personal Injury
[1] 3. Jones Act-Personal Injury [] 3. Assault, Defamation
[] 4. Antitrust () 4. Marine Personal Injury
[] 5. Patent L] 5. Motor Vehicle Personal Injury
L] 6. Labor-Management Relations [] 6. Other Personal Injury (Please specify):
Cl 7. Civil Rights L] 7. Products Liability
[1 8. Habeas Corpus (C1 8. Products Liability — Asbestos
9. Securities Act(s) Cases 9. All other Diversity Cases
tH 10. Social Security Review Cases O (Please specify):
11. All other Federal Question Cases
(Please specify): ___ Other Statutory Actions

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

SIDNEY L. GOLD, ESQUIRE

I, _ counsel of record or pro se plaintiff, do hereby certity

 

FA Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case

exceed the sum of $150,000.00 exclusive of interest and costs:
f

Relief other than monetary damages is sodghy/ a

/ gf
fj 4

12/03/2019 / /s/ Sidney L. Gold, Esq. 21374

i Attorney-at-Law / Pro Se Plaintiff Attorney ID, # (if applicable)

DATE:

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F_R.C.P, 38

 

Civ 609 (3 2018)

 
Case 2:19-cv-05697-JS Document 1 Filed 12/03/19 Page 3 of 44

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: The Middle East Forum: 1650 Market St., Suite 3600, Phila., PA 19103
Address of Defendant. Reynolds-Barbounis: 2601 Pennsylvania Avenue, Suite 1153, Phila., PA 19130
1650 Market St., Suite 3600, Phila., PA 19103

 

 

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [_] nol
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ | No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already.in suit or any earlier Yes [ | No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No

case filed by the same individual?
w\

| certify that, to my knowledge, the within case [1 is //{@] is not related to any case now pending or within one year previously terminated action in
this court except as noted above. / /

12/03/2019 / \_/Is! Sidney L. Gold, Esq. 21374

Attorney-at-Law / Pro Se Plaintiff Attorney 1D. # (if applicable)

DATE:

 

 

 

 

CIVIL: (Place a V in one category only)

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
Ol Indemnity Contract, Marine Contract, and All Other Contracts CJ 1. Insurance Contract and Other Contracts
C] 2. FELA L] 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury L] 3. Assault, Defamation
LC] 4. Antitrust L] 4. Marine Personal Injury
L] 5. Patent . L] 5. Motor Vehicle Personal Injury
L.] 6. Labor-Management Relations [] 6. Other Personal Injury (Please specify):
C] 7. Civil Rights [] 7. Products Liability
[] 8. Habeas Corpus L] 8. Products Liability —- Asbestos
[] 9. Securities Act(s) Cases [] 9. All other Diversity Cases
[] 10. Social Security Review Cases (Please specify):
11. All other Federal Question Cases
(Please specify): Other Statutory Actions

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

, SIDNEY L. GOLD, ESQUIRE

. counsel of record or pro se plaintiff, do hereby certify

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of:my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

Relief other than monetary damages is sought. |

| vf
LY
12/03/2019 /s/ Sidney L. Gold, Esq. 21374

Attorney-at-Law / Pro Se Plaintiff Attorney I.D. # (if applicable)

DATE:

 

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (3 2018)

 
Case 2:19-cv-05697-JS Document 1 Filed 12/03/19 Page 4 of 44

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM
The Middie East Forum : CIVIL ACTION
Vv

Lisa Reynolds-Barbounis
NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § | :03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track

to which that defendant believes the case should be assigned.
SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255.

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits.

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2.

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos.

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.)

(f) Standard Management — Cases that do not fall into any one of the other tracks.
f | fo

( )

=)
( )

( )

 

 

 

12/03/19 / /s/ Sidney L. Gold, Esq. PLAINTIFF

Date f Attorney-at-law Attorney for

(215) 569-1999 (215) 569-3870 sgold@discrimlaw.net
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:19-cv-05697-JS Document 1 Filed 12/03/19 Page 5 of 44

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

THE MIDDLE EAST FORUM
1650 Market Street, Suite 3600
Philadelphia, PA 19103,

Plaintiff,
Vs. . Civil Action No.:
LISA REYNOLDS-BARBOUNIS SCIEN Missi sTeaD steals)
2601 Pennsylvania Avenue, #1153
Philadelphia, PA 19130,
Defendant.
VERIFIED COMPLAINT

 

Plaintiff The Middle East Forum (“MEF”), by counsel, files this Verified Complaint

against Defendant Lisa Reynolds-Barbounis (“Barbounis”), and states as follows:
INTRODUCTION

1, This case involves the misappropriation of MEF’s corporate assets, including MEF
trade secrets and highly confidential business information, by Barbounis, MEF’s former Director
of Communications.

2. As the Director of Communications at MEF, Barbounis had access to highly
confidential information that belonged to MEF, as well as trade secrets of MEF.

3. Among other things, Barbounis has disclosed confidential information in breach of
her Confidentiality & Non-Disclosure Agreement with MEF. Barbounis has also converted trade
secrets and confidential information of MEF by improperly electronically mailing documents and
attachments to a non-MEF e-mail account belonging to a third party, including a confidential

document containing the master list of donor information compiled by MEF. Barbounis was not
Case 2:19-cv-05697-JS Document 1 Filed 12/03/19 Page 6 of 44

authorized to e-mail this information to a private e-mail account or to third persons and exceeded
her authorized use of MEF computer systems to do so.

4, Accordingly, MEF files this Verified Complaint against Barbounis to pursue
remedies for her: (i) breach of the Confidentiality & Non-Disclosure Agreement; (ii) breach of the
Bring Your Own Device Agreement; (iii) violation of the Computer Fraud and Abuse Act, 18
U.S.C. § 1030(g); (iv) violation of the Pennsylvania Uniform Trade Secrets Act, 12 Pa. Cons.
Stats. § 5304(a); (v) violation of the Defend Trade Secrets Act, 18 U.S.C. § 1836(b)(1); (vi)
violation of the Stored Communications Act, 18 U.S.C. § 2701; (vii) conversion of MEF’s
confidential information; (viii) breach of fiduciary duty; and (ix) a declaratory judgment that
Barbounis is obligated to provide an inventory of the MEF data she possesses, that she is obligated
to work with a mutually agreeable vendor to create an inventory of the MEF data she has deleted
from her devices and to recover such data to the extent possible, that she is obligated to inventory
all disclosures of MEF data, and that she is prohibited from further destroying or disclosing MEF
data.

JURISDICTION

5. Barbounis is subject to personal jurisdiction in this Court because she resides in the
Commonwealth of Pennsylvania, and she has conducted business related to this case in or about
Philadelphia, Pennsylvania.

6. This Court has subject matter jurisdiction over this dispute pursuant to 28 U.S.C.
§ 1331. This dispute raises claims under the Computer Fraud and Abuse Act, 18 U.S.C. § 1030,
the Defend Trade Secrets Act, 18 U.S.C. § 1836, the Stored Communications Act, 18 U.S.C.
§ 2701, and the Declaratory Judgment Act, 28 U.S.C. § 2201, all of which are laws of the United

States. Further, the Defend Trade Secrets Act grants the district courts of the United States original
Case 2:19-cv-05697-JS Document 1 Filed 12/03/19 Page 7 of 44

jurisdiction of civil actions. See 18 U.S.C. § 1836(c).

7. This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over MEF’s
remaining claims as those claims relate to the federal statutory claims in this action and form part
of the same case or controversy under Article III of the United States.

VENUE

8. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a
substantial part of the events or omissions giving rise to the claims alleged herein occurred in this
district, and since the venue is in Pennsylvania, it is consistent with the parties’ choice-of-forum
clause.

PARTIES
7. Plaintiff The Middle East Forum is a foreign-policy think tank and 501(c)(3) non-
profit organization. MEF’s primary place of business is 1650 Market Street, Suite 3600,
Philadelphia, PA 19103.

8. Defendant Lisa Reynolds-Barbounis is a former employee of MEF. On information

and belief, she is a resident and citizen of Pennsylvania, and lives in Philadelphia, Pennsylvania.
FACTUAL BACKGROUND
L Barbounis’ Employment Agreement with MEF

9. MEF was founded in 1994 as a think tank that promotes American interests in the
Middle East and works to protect Western values from Middle Eastern threats through academic
research, media engagement, as well as government and general public outreach.

10. On September 25, 2017, MEF entered into an employment agreement with
Barbounis in which Barbounis agreed to serve as an Executive Liaison. See Exhibit A,

Employment Agreement, dated September 25, 2017.
Case 2:19-cv-05697-JS Document 1 Filed 12/03/19 Page 8 of 44

11. The parties agreed in the employment agreement that, as a condition of Barbounis’
employment, she was required to sign a Personnel Manual and Confidentiality & Non-Disclosure
Agreement. See id.

12. On September 25, 2017, Barbounis signed to acknowledge that she had received a
copy of MEF’s Personnel Manual. See id.

m3, Beginning on or around January 3, 2019, Barbounis became Director of
Communications at MEF.

14.__‘In her positions as Executive Liaison and then as Communications Director,
Barbounis was in a relationship of trust with MEF, who justifiably relied on Barbounis to perform
her duties with loyalty and care.

15. | Asaconsequence of her positions at MEF, and in reliance upon her representations
and commitments as a director of MEF, Barbounis was granted access to MEF’s confidential and
proprietary information, trade secrets, donor lists, and business relationships.

16. At no time was Barbounis authorized, as a consequence of her position or
employment at MEF, to utilize, collect, or disclose e-mail communications or personal e-mail
accounts used by other MEF principals.

17. During the term of her employment, Barbounis agreed that she was a qualified
candidate for the position based on her “[d]iscretion and confidentiality”. See Exhibit A.

18. Barbounis also agreed in the employment agreement that “[t]his position serves as
the primary point of contract for internal and external constituencies on all matters pertaining to
the President and Director. The Liaison also serves as a liaison to the board of directors and senior
management and must be able to work under pressure to handle a wide variety to activities and

confidential matters with competence and discretion.” See id.
Case 2:19-cv-05697-JS Document1 Filed 12/03/19 Page 9 of 44

19. Additionally, one of the roles and responsibilities that Barbounis agreed to
undertake in the position of Executive Liaison was to “[a]ttend meetings to take notes and assign
tasks; track progress of projects by coordinating with staff; follow up on results.” See id.

Il. Barbounis’ Confidentiality & Non-Disclosure Agreement with MEF

20. In accordance with the employment agreement, on October 16, 2017, Barbounis
signed MEF’s Confidentiality & Non-Disclosure Agreement (“NDA”), in which the parties
acknowledged that Barbounis would have access to Confidential Information in the course of and
as a result of her employment with MEF. Exhibit B, Confidentiality & Non-Disclosure
Agreement, dated October 16, 2017.

21. Specifically, Barbounis agreed to:

take reasonable measures to protect the secrecy of and avoid disclosure and unauthorized

use of Confidential Information. Without limiting the foregoing, Barbounis shall take at

least those measures that it takes to protect its own most highly confidential information

and shall promptly notify MEF of any misuse or misappropriation of Confidential
Information of which it becomes aware.

Exhibit B.

22. The NDA required Barbounis to not “disclose any Confidential Information to any
third party, including but not limited to family members, relatives, significant others, and friends,
unless (i) MEF provides prior written consent; and (ii) MEF and the third party execute a
confidentiality agreement.” Exhibit B. (emphasis in original).

23. The NDA defined “Confidential Information” to include:

(a) The names and/or addresses (residential or business) utilized by donors
(individuals, families and/or foundations) who provide financial or in-kind support to
MEF.

(b) Any address (residential or business) utilized by: (1) MEF President Daniel Pipes;
(i) any MEF board member; (iii) any MEF officer; (iv) any MEF employee; and/or (v) any
MEF contractor.
Case 2:19-cv-05697-JS Document1 Filed 12/03/19 Page 10 of 44

(c) Any materials and/or information clearly and prominently marked “Proprietary”
and/or “Private” and/or “Confidential”; or materials and/or information clearly and
prominently marked with some similar designation. Confidential Information under this
subsection [(c)] shall not include intellectual property of EMPLOYEE, unless such
intellectual property contains any materials and/or information clearly and prominently
marked “Proprietary” and/or “Private” and/or “Confidential”; or materials and/or
information clearly and prominently marked with some similar designation.

(d) Any information that is orally disclosed to EMPLOYEE and identified by MEF as
proprietary and/or confidential and/or private. Confidential Information under this
subsection (h) shall not include intellectual property of EMPLOYEE, unless such
intellectual property contains any information that is orally disclosed to EMPLOYEE and
identified by MEF as proprietary and/or confidential and/or private.

Exhibit B.

24.  Barbounis further agreed that, by signing the NDA, her breach of the NDA would
entitle MEF to “seek injunctive relief in addition to all legal remedies.” See Exhibit B (emphasis
in original).

25. Barbounis was required to uphold such obligations set out in MEF’s NDA “in
perpetuity (and shall remain regardless of whether or not the parties end any such professional
relationship), or until such time as all Confidential Information becomes widely publicly known
and made generally available through no action or inaction of [Barbounis]. See Exhibit B
(emphasis in original).

Ill. Barbounis Acknowledgement of MEF’s Personnel Manual

26. On September 25, 2017, Barbounis acknowledged and agreed to abide by the
Middle East Forum Employee Handbook (“Personnel Manual”). See Exhibit C, Acknowledgment
of Personnel Manual, dated September 25, 2017.

27. The Personnel Manual states that:

All information and technology of MEF, the unauthorized disclosure of which would be

detrimental to the interests of MEF (“MEF Confidential Information”), is solely the

property of MEF. Employees must maintain all MEF Confidential Information in strict

confidence and protect against its disclosure or dissemination. MEF Confidential
Information is considered to include confidential information obtained from third parties.
Case 2:19-cv-05697-JS Document1 Filed 12/03/19 Page 11 of 44

The foregoing obligations of confidentiality and non-disclosure continue to apply after
termination of employment with MEF.

Employees must not remove any MEF Confidential Information from MEF’s premises or
make copies of such materials except for use in MEF business.

Employees must return to MEF all MEF Confidential Information, and copies of the
foregoing, at any time upon the request of MEF and, in any event and without such request,
prior to or upon the termination of employment by MEF. Employees agree not to retain
any copies of any MEF Confidential Information, in any form, after termination of
employment for any reason.

If Employees is unsure as to whether any particular information is MEF Confidential
Information, Employees shall treat it as such unless and until the employee has been
advised otherwise by an authorized representative of MEF.

28. The MEF Personnel Manual also provided that:

E-mail and voice mail systems are available to assist Employees in performing their
work. Like the other software, hardware, and tools made available to and used by
Employees, the e-mail and voice mail systems and the information, work, and data
contained therein are the property of MEF.

Electronic and voice mail communications are not private. They are business
records that may be subject to subpoena or other legal investigation and may be introduced
as evidence in a legal proceeding. MEF requires Employees to use passwords to gain
access to e-mail and voice mail. The use of a password is for the protection of MEF, not
Employees. Messages are not considered confidential even though a private password is
used ....

Employees must exercise special care to protect the proprietary and/or confidential
information of MEF. Unauthorized transmission and/or disclosure of any confidential or
proprietary information is strictly prohibited.

Use of MEF equipment for e-mail and/or voice mail communications constitutes
Employees agreement to abide by the terms of this policy and consent to MEF’s access,
monitoring, and disclosure described herein. As with all of its policies, MEF reserves the
right to change or revoke this policy at any time, in its discretion, with or without notice.

29. Barbounis’ signature acknowledged that she had received, read, and understood
these terms in the Personnel Manual, and she agreed to abide by those terms.

IV. Barbounis’ Unauthorized Disclosure of MEF’s Confidential Information and
Misappropriation of MEF’s Trade Secrets to Personal E-mail Accounts

30. During her employment at MEF, Barbounis forwarded MEF Confidential

Information located on her MEF computer to her personal e-mail account.
Case 2:19-cv-05697-JS Document1 Filed 12/03/19 Page 12 of 44

31. | Upon information and belief, Barbounis also improperly e-mailed trade secrets and
confidential information contained on her computer to the personal e-mail account of a then
employee of MEF and other third parties.

32. On January 8, 2019, Barbounis executed a Bring Your Own Device Agreement in
which she agreed to have her device password protected at all times; to ensure that no other person
other than herself would access the computer or MEF data (including emails, documents,
spreadsheets, contacts, calendars, or other MEF proprietary information) contained on the
computer; to segregate MEF data residing on the computer to the best of her ability and subject
that data to a litigation hold; and to not use the device for illegal or unlawful purposes. See Exhibit
D, Bring Your Own Device Agreement, dated January 8, 2019.

33. Pursuant to the Bring Your Own Device Agreement, the computer that Barbounis
used to send this information to her personal e-mail account was password protected. Id.

34. MEF had administrator privileges for the computer pursuant to its Bring Your Own
Device Policy.

35. | Barbounis conducted her work for MEF on this computer from the date of purchase
until her resignation from MEF on August 7, 2019.

36. | The computer, therefore, contained MEF proprietary and confidential information
and trade secrets, including but not limited to MEF’s fundraising practices, funding sources, donor
information, project and donor proposals, policy positions and statements, media member lists,
and marketing initiatives.

37. Additionally, MEF e-mail accounts are used by MEF employees and MEF’s
principals to conduct work on behalf of MEF. Barbounis was never authorized to use her MEF e-

mail account for non-business purposes.
Case 2:19-cv-05697-JS Document1 Filed 12/03/19 Page 13 of 44

38. MEF did not require Barbounis to use her personal e-mail accounts, and Barbounis
was not authorized to use her personal e-mail accounts for MEF business, in accordance with the
Personnel Manual.

39. MEF has learned since conducting an internal investigation, that the Confidential
Information Barbounis either accessed without MEF authorization or sent to her personal e-mail
account includes, but is not limited to:

a. A General Operating Support master document and e-mail listing
organizations and donors that had been approached or sent proposals for donations, sent on April
10, 2019;

b. A sensitive MEF document on countering violent extremism, composed on
MEFP’s letterhead, sent on September 17, 2018;

c. A proprietary MEF paper on United Nations Relief and Works Agency for
Palestine Refugees (“UNRWA”) funding sent on September 8, 2018;

d. MEF proprietary communications resources, including, but not limited to,
multiple media contact lists and the Organization’s Meltwater account; and

e. Accessing e-mail data files for Daniel Pipes, the President of MEF.

The internal investigation also uncovered that Barbounis had improperly accessed the
confidential MEF master donor and e-mail distribution list containing 64,836 contacts and
electronically backed this up on her personal computer.

40. The confidential MEF master donor and e-mail distribution list was subject to
reasonable measures by MEF to protect its confidentiality and its contents are a closely guarded

secret of MEF.
Case 2:19-cv-05697-JS Document1 Filed 12/03/19 Page 14 of 44

41. | Barbounis was not authorized to save this confidential document to her personal
electronic device.

42. Upon information and belief, Barbounis utilized MEF’s Confidential Information
and her MEF e-mail account to support political activities of Paul Harris (formerly known as
Tommy Robinson, also known as Stephen Christopher Yaxley-Lennon), in direct contravention of
MEF’s policies and directives, and potentially jeopardizing the organization’s tax-exempt status.

43, Upon information and belief, Barbounis also possesses MEF Confidential
Information contained in audio recordings made during MEF meetings in which Confidential
Information was discussed, written notes Barbounis made during MEF meetings, notes made on
Barbounis’ personal cellphone during MEF meetings, including audio and textual notes, calendar
entries, including, but not limited to, Mr. Gregg Roman’s activities and travels, MEF shared
electronic drive documents containing MEF Data, and University of Pennsylvania accounts used
for MEF research.

Vv. Barbounis is Reminded of Her Obligations Under the NDA Ahead of Staff
Meeting on November 15, 2018

44. In a written memorandum dated November 3, 2018, MEF expressly requested
Barbounis to sign a new NDA ahead of a staff meeting on November 5, 2018 and reminded the
recipients of their ongoing obligations under the existing NDAs.

45. In asecond memorandum sent on November 15, 2018, after it came to the attention
of MEF that Confidential Information had been improperly discussed after the staff meeting,
Barbounis was reminded of the definition of Confidential Information and her obligation to comply
with the signed NDA.

VI. MEF Sends Out Document Preservation Notice to All Staff

10
Case 2:19-cv-05697-JS Document1 Filed 12/03/19 Page 15 of 44

46. On June 26, 2019, MEF sent a Document Preservation Notice to all MEF officers
and administrative staff. Barbounis received and knew of the Document Preservation Notice.

47. The preservation notice explicitly state that MEF staff were obligated to “take steps
to preserve all potentially relevant information, including hard-copy documents and all forms of
electronically stored information (“ESI’’) that could relate in any way to... communications,
documents, and/or information regarding: (i) job performance; (11) professional interactions; and
(iii) personal interactions” with administrative employees.

48. All MEF staff were obligated not to “destroy, discard, alter, modify, or delete any
paper documents or ESI that relate” to the identified topics “and that were created, modified, sent,
or received on or after June 1, 2016, including drafts, work papers, personal notes, emails (both
sent and received), and other electronically stored documents.”

49. This obligation applied to both existing documents and documents that were created
or received after the preservation notice was issued.

50. | Among the materials that were required to be preserved included:

emails and attachments; calendar entries, meeting invitations, and contacts; Microsoft

Word, Excel, PowerPoint, Access, Project, and Visio documents; PDF files; photographs

and images; e-faxes; text messages, instant messages, Telegram messages, other electronic

messages, and voicemails; video, audio, and other multimedia files; databases, data
extracts, and reports; and social media content.

51. In order to comply with the preservation notice, all employees were required to
send Marc Fink, In-house counsel of MEF, an email stating that the employee acknowledged
receiving the notice and understood the obligations outlined.

VII. Barbounis Resigns from MEF
52. On August 7, 2019, Barbounis submitted her resignation from MEF via e-mail,

noting that her resignation was effective immediately.

53. As of August 7, 2019, Barbounis was no longer authorized to access MEF’s

11
Case 2:19-cv-05697-JS Document1 Filed 12/03/19 Page 16 of 44

Proprietary and Confidential Information or trade secrets.

54. MEF made reasonable efforts to cut off Barbounis’ access to MEF’s shared
electronic storage drive, Barbounis’ MEF e-mail account, and all other sources of proprietary
electronic information.

VIII. MEF’s Correspondence with Counsel for Barbounis

55. MEF, through counsel, has made multiple attempts to resolve this claim amicably
with Barbounis and her counsel.

56. | Having demonstrated its willingness to engage in discussions on multiple
occasions, MEF has sought to obtain the reassurances it is entitled to under the NDA and Personnel
Manual, including a confirmation that MEF Confidential Information still exists on Barbounis’
personal devices and e-mail accounts, a register of what Confidential Information still resides on
these personal devices and accounts, what information may have been deleted already from
Barbounis’ personal devices and accounts, and has sought to work with Barbounis to permanently
delete this Confidential Information from Barbounis’ personal devices and accounts in a
forensically sound manner.

57. | On October 25, 2019, MEF sent Barbounis a cease and desist letter that explained
her obligations under the NDA and Personnel Manual, with the objective of preventing the further
collection and dissemination of any MEF Confidential Information.

58. In response, Barbounis, through counsel, indicated that she had every intention of
cooperating with MEF and complying with her legal obligations, inducing MEF not to proceed
with legal action.

59. After further assurances from counsel for Barbounis, MEF forwarded an affidavit

to Barbounis’ counsel on November 12, 2019 that outlined the steps Barbounis would take in order

12
Case 2:19-cv-05697-JS Document1 Filed 12/03/19 Page 17 of 44

to amicably resolve the dispute, including making a register of the Confidential Information on her
personal devices and accounts, imaging her personal accounts and computer to understand what
information resides on the accounts and devices, selecting a mutually agreed upon vendor to
conduct such services as well as to permanently delete any MEF Confidential Information still
residing on Barbounis’ personal accounts and devices.

60. After sending the affidavit, Barbounis’ counsel requested word documents of the
affidavit in order to propose revisions that would be agreeable to Barbounis, which MEF through
its counsel provided on November 17, 2019.

61. On November 18, 2019, Barbounis indicated to MEF that she was no longer
willing to cooperate or execute the affidavits provided.

62. Additionally, Barbounis’ counsel indicated that Barbounis had destroyed almost all
of the MEF confidential documents and material in her possession.

63. | MEF further attempted to resolve this matter amicably on November 25, 2019 by
proposing that MEF and Barbounis agree to a stipulated Temporary Restraining Order that would
protect MEF’s confidential information and trade secrets.

64. | MEF received no response to this proposal.

65.  Asaresult, MEF files this Verified Complaint to protect its interests under the law.

COUNT I
(Breach of Contract — Confidentiality & Non-Disclosure Agreement)

9. MEF repeats and realleges each and every allegation set forth in the foregoing
paragraphs, as though fully set forth herein.

10. MEF and Barbounis, for valuable consideration, entered into a valid and
enforceable contract on October 16, 2017 called the Confidentiality & Non-Disclosure Agreement.

See Exhibit B.

13
Case 2:19-cv-05697-JS Document1 Filed 12/03/19 Page 18 of 44

11. Per the contract, “Confidential Information” was defined as including: the names
and/or addresses (residential or business) utilized by donors (individuals, families and/or
foundations) who provide financial or in-kind support to MEF; any materials and/or information
clearly and prominently marked “Proprietary” and/or “Private” and/or “Confidential” or materials
and/or information clearly and prominently marked with some similar designation; and any
information that is orally disclosed to EMPLOYEE and identified by MEF as proprietary and/or
confidential and/or private.

12. Pursuant to the contract, Barbounis agreed not to disclose any Confidential
Information to any and all Third Parties unless (1) MEF gave prior written consent; and (ii) MEF
and the Third Party executed a confidentiality agreement.

13. Pursuant to the contract, Barbounis also agreed to take reasonable measures to
protect the secrecy of and avoid disclosure of Confidential Information.

14... MEF has at all times performed and fulfilled its obligations under the
Confidentiality & Non-Disclosure Agreement.

15. | Barbounis breached and continues to breach her obligations under the
Confidentiality & Non-Disclosure Agreement by directly or indirectly, disclosing, revealing,
transferring, copying, or using information obtained by or disclosed to Barbounis as a result of her
employment by MEF. Specifically, Barbounis disclosed and used Confidential Information to
support political activities of Paul Harris (aka Stephen Christopher Yaxley-Lennon) and disclosed
Confidential Information via e-mail to other third parties without authorization while employed by

MEF.

14
Case 2:19-cv-05697-JS Document1 Filed 12/03/19 Page 19 of 44

16. As a proximate result of Barbounis’ breach of the Confidentiality & Non-
Disclosure Agreement, MEF has suffered, and is continuing to suffer, harm and loss of its

confidential information and goodwill in the marketplace.

COUNT HT
(Breach of Contract — Bring Your Own Device Agreement)

8. MEF repeats and realleges each and every allegation set forth in the foregoing
paragraphs, as though fully set forth herein.

9. MEF and Barbounis, for valuable consideration, entered into a valid and
pnforseable contract on January 8, 2019 called the Bring Your Own Device Agreement. See
Exhibit D.

10. Pursuant to the contract, Barbounis agreed to ensure that no person other than
herself would see or have access to MEF data that was accessed either through her web browser
or MEF data that was downloaded or saved onto the computer.

11. Barbounis also agreed to segregate MEF data that was saved or downloaded to her
computer and acknowledged that she would not be able to erase the data should it become subject
to a litigation hold.

12. MEF has at all times performed and fulfilled its obligations under the
Confidentiality & Non-Disclosure Agreement.

13. | Barbounis breached Bring Your Own Device Agreement by failing to ensure that
no other person would see or have access to the MEF data that was downloaded onto her computer.

14. Barbounis also breached the Bring Your Own Device Agreement by failing to
segregate the MEF data residing on her device and by erasing data from her device after she was

notified of a legal hold.

15
Case 2:19-cv-05697-JS Document1 Filed 12/03/19 Page 20 of 44

15. | As a proximate result of Barbounis’ breach of the Bring Your Own Device
Agreement, MEF has suffered, and is continuing to suffer, harm and loss of its confidential

information.

COUNT UI
(Computer Fraud and Abuse Act, 18 U.S.C. § 1080(g))

66. MEF repeats and realleges each and every allegation set forth in the foregoing
paragraphs, as though fully set forth herein.

80. | MEF provides services electronically through the use of its computers across the
United States and globally. MEF also communicates electronically through the use of its
computers across the United States, as well as globally.

67. | MEF email accounts are “protected computers” under 18 U.S.C. § 1030(e)(2),
because they are data storage facilities or communications facilities that are entirely contained on
and accessed via the internet and operate in conjunction with computers that are used in or affecting
interstate or foreign commerce or communication.

68. | Barbounis was not authorized to access MEF email for the purpose of forwarding
confidential information to her personal account and third parties without authorization, and thus
converting MEF property.

69. Nonetheless, Barbounis knowingly and intentionally accessed MEF’s email
accounts without authorization, or by exceeding authorized access, and thereby obtained
information from those computers and accounts, in violation of 18 U.S.C. § 1030(a)(2)(C).

70. Further, Barbounis intentionally accessed MEF’s email accounts without
authorization, or by exceeding authorized access, and, as a result of such conduct, caused damage
and loss, in violation of 18 U.S.C. § 1030(a)(5)(C).

71. As a result of Barbounis’ unlawful conduct, MEF has suffered harm, and will

16
Case 2:19-cv-05697-JS Document1 Filed 12/03/19 Page 21 of 44

continue to suffer harm, including but not limited to interference with clients and business contacts
and the loss of proprietary and confidential information and trade secrets.

72. MEF, therefore, is entitled to such relief as this Court deems appropriate to prevent
further harm to MEF.

COUNT IV
(Pennsylvania Uniform Trade Secrets Act 12 Pa. Cons. Stat. § 5304(a))

73. MEF repeats and realleges each and every allegation set forth in the foregoing
paragraphs, as though fully set forth herein.

74. Barbounis accessed without authorization and misappropriated MEF’s confidential
information and trade secrets, contained on MEF’s confidential systems, shared during meetings
at MEF, and contained in the email communications and attachments that Barbounis copied or
otherwise obtained from MEF email accounts, including but not limited to MEF’s donor lists and
contacts, media contact lists, the MEF President’s email data files, and other highly sensitive
competitive information.

75. The information that Barbounis misappropriated constitutes trade secrets because
it includes financial, business, and economic information, as well as a compilation of secret
information i.e. a donor list. See 12 Pa. Cons. Stat. § 5302.

76. MEF is the owner of the trade secrets misappropriated by Barbounis because MEF
has a rightful legal or equitable title to the trade secrets. See 12 Pa. Cons. Stat. § 5302.

77. The trade secrets stolen by Barbounis derive independent economic value, actual
or potential, from not being generally known to, and not being readily ascertainable through proper
means by, another person who can obtain economic value from the disclosure or use of the
information. See 12 Pa. Cons. Stat. § 5302. For example, the email communications contain

documents that list MEF’s donor financial information, donor contacts, and proprietary business

17
Case 2:19-cv-05697-JS Document1 Filed 12/03/19 Page 22 of 44

information contained in the General Operating Support master document.

78. The information and trade secrets misappropriated by Barbounis were at all times
the subject of reasonable efforts by MEF to maintain its secrecy, including confidentiality
requirements in Barbounis’ Confidentiality & Non-Disclosure Agreement. See 12 Pa. Cons. Stat.
§ 5302.

79. Barbounis misappropriated MEF’s trade secrets because Barbounis copied,
disclosed, and used MEF’s trade secrets without MEF’s express or implied consent, and Barbounis
used improper means to acquire the trade secrets and owed a duty to MEF to maintain the secrecy
of the trade secrets or limit the use of the trade secrets. See 12 Pa. Cons. Stat. § 5302. The improper
means utilized by Barbounis in acquiring the trade secrets include, but are not limited to, theft and
breach of a duty to maintain secrecy. See 12 Pa. Cons. Stat. § 5302.

80. Asa direct result of Barbounis’ misappropriation of MEF’s trade secrets, MEF has
been harmed, and will continue to be harmed, and is therefore entitled to relief as this Court deems
appropriate. 12 Pa. Cons. Stat. § 5304(a).

COUNT V
(Defend Trade Secrets Act, 18 U.S.C. § 1836(b)(1))

81. MEF repeats and realleges each and every allegation set forth in the foregoing
paragraphs, as though fully set forth herein.

82. MEF provides services across the United States and globally.

83. MEFP’s trade secrets, therefore, are related to a product or service used in, or
intended for use in, interstate and foreign commerce.

84. Barbounis accessed without authorization and misappropriated MEF’s confidential
information and trade secrets, contained on MEF’s confidential systems, shared during meetings

at MEF, and contained in the email communications and attachments that Barbounis copied or

18
Case 2:19-cv-05697-JS Document1 Filed 12/03/19 Page 23 of 44

otherwise obtained from MEF email accounts, including but not limited to MEF’s donor lists and
contacts, media contact lists, the MEF President’s email data files, and other highly sensitive
competitive information.

85. The information that Barbounis misappropriated constitutes trade secrets because
it includes financial, business, and economic information. See 18 U.S.C. § 1839(3).

86. | MEF is the owner of the trade secrets misappropriated by Barbounis because MEF
has a rightful legal or equitable title to the trade secrets. See 18 U.S.C. § 1839(4).

87. The trade secrets stolen by Barbounis derive independent economic value, actual
or potential, from not being generally known to, and not being readily ascertainable through proper
means by, another person who can obtain economic value from the disclosure or use of the
information. See 18 U.S.C. § 1839(3). For example, the email communications contain
documents that list MEF’s donor financial information, donor contacts, and proprietary business
information contained in the General Operating Support master document.

88. The information and trade secrets misappropriated by Barbounis were at all times
the subject of reasonable efforts by MEF to maintain its secrecy, including confidentiality
requirements in Barbounis’ Confidentiality & Non-Disclosure Agreement. See 18 U.S.C.
§ 1839(3).

89. Barbounis misappropriated MEF’s trade secrets because Barbounis copied,
disclosed, and used MEF’s trade secrets without MEF’s express or implied consent, and Barbounis
used improper means to acquire the trade secrets and owed a duty to MEF to maintain the secrecy
of the trade secrets or limit the use of the trade secrets. See 18 U.S.C. § 1839(5). The improper
means utilized by Barbounis in acquiring the trade secrets include, but are not limited to, theft and

breach of a duty to maintain secrecy. See 18 U.S.C. § 1839(6).

19
Case 2:19-cv-05697-JS Document1 Filed 12/03/19 Page 24 of 44

90. Asa direct result of Barbounis’ misappropriation of MEF’s trade secrets, MEF has
been harmed, and will continue to be harmed, and is entitled to such relief as this Court deems
appropriate.

COUNT VI
(Stored Communications Act, 18 U.S.C. § 2701)

91. MEF repeats and realleges each and every allegation set forth in the foregoing
paragraphs, as though fully set forth herein.

92. MEF’s email server is a facility through which an electronic communication service
is provided, because the email server allows its users the ability to send or receive electronic
communication, specifically e-mail. See 18 U.S.C. § 2510(15).

93. Barbounis obtained access to and copied, via forwarding to personal accounts, the
email communications and attachments contained in the MEF principals’ email accounts, which
are located on the email server, while they were in storage by an electronic communication service
for purposes of backup protection, and were, therefore, in protected “electronic storage,” as defined
by 18 U.S.C. § 2510(17).

94. Barbounis was not authorized to copy the email communications and attachments
contained in MEF email accounts.

95. Nonetheless, Barbounis intentionally accessed MEF email accounts in excess of
her authorized access, and thereby obtained confidential electronic communications and
attachments, in violation of the Stored Communications Act (“SCA”), 18 U.S.C. § 2701(a).

96. As a direct result of Barbounis’ unlawful conduct, MEF has suffered harm, and
will continue to suffer harm, including the loss of proprietary and confidential information and
trade secrets.

97. MEF, therefore, is entitled to relief pursuant to 18 U.S.C. § 2707(c), and/or such

20
Case 2:19-cv-05697-JS Document1 Filed 12/03/19 Page 25 of 44

other and further relief as this Court deems appropriate.

98. Further, Barbounis willfully and intentionally accessed without authorization, or by
exceeding authorized access, MEF’s principals’ email accounts and copied or otherwise obtained
the email communications and attachments contained in those email accounts, and MEF is
therefore also entitled to punitive damages. See 18 U.S.C. § 2707(c).

COUNT Vil
(Conversion of Confidential Information)

99. MEF repeats and realleges each and every allegation set forth in the foregoing
paragraphs, as though fully set forth herein.

100. MEF employees use their MEF email accounts for their work at MEF and, as a
result, the email accounts contain MEF’s confidential and proprietary information.

101. MEF is the owner of property rights in the contents of MEF’s business email
accounts, as well as to the confidential and proprietary information contained in those email
accounts.

102. During her employment at MEF, Barbounis wrongfully took control of the email
communications and attachments contained in the MEF email accounts, and the confidential and
proprietary information contained in those email accounts, and she failed to return these email
communications and attachments to MEF.

103. Barbounis’ wrongful exercise of dominion and control over MEF’s email
communications and attachments, and MEF’s confidential and proprietary information deprives
MEF of use and control of those items, in violation of MEF’s rights in and to those items.

104. Asaresult of Barbounis’ conversion and use of MEF’s email communications and
attachments, and MEF’s confidential and proprietary information, MEF has been and will be

harmed.

21
Case 2:19-cv-05697-JS Document1 Filed 12/03/19 Page 26 of 44

105. MEF is therefore entitled to such relief as this Court deems appropriate.

COUNT VIII
(Breach of Fiduciary Duty)

106. MEF repeats and realleges each and every allegation set forth in the foregoing
paragraphs, as though fully set forth herein.

107. While employed at MEF, Barbounis held the positions of Executive Liaison and
Director of Communications.

108. In her positions as Executive Liaison and Director of Communications, Barbounis
undertook and assumed responsibilities, duties, and obligations on behalf of and to MEF, including
without limitation, duties of loyalty, care, fidelity, good faith, and to act in the best interests of
MEF.

109. As Director of Communications, Barbounis owed fiduciary duties to MEF to
exercise due care in the company’s management and to act in the best interests of MEF.

110. Barbounis’ fiduciary duties included, without limitation, the duty to act ina manner
that was loyal to MEF and its best interests and not act adversely to MEF’s interests.

111. Barbounis breached her duties to MEF by engaging in the acts described in this
Verified Complaint, including but not limited to converting and disclosing trade secret,
confidential, and proprietary information of MEF for her own benefit and to the detriment and
injury of MEF. These actions were intentional, wanton and willful, and done with the intent to
harm MEF.

112. Asa direct and proximate result of these breaches of duty and willful misconduct,
MEF has suffered harm, and will continue to suffer harm, including but not limited to damage to
its reputation, and to its current and prospective relationships, interference with and

misappropriation of its trade secrets, contracts, and other property interests.

22
Case 2:19-cv-05697-JS Document1 Filed 12/03/19 Page 27 of 44

113. MEF is therefore entitled to such relief as this Court deems appropriate.

COUNT IX
(Declaratory Judgment)

114. MEF repeats and realleges each and every allegation set forth in the foregoing
paragraphs, as though fully set forth herein.

115. In misappropriating and disclosing MEF’s confidential information and trade
secrets that were contained in e-mail and stored electronically on computers, Barbounis has
breached her contractual obligations to MEF, violated of the Computer Fraud and Abuse Act, 18
U.S.C. § 1030(g), violated the Defend Trade Secrets Act, 18 U.S.C. § 1836(b)(1), violated the
Stored Communications Act, 18 U.S.C. § 2701, converted MEF’s confidential information, and
breached her fiduciary duties owed to MEF.

116. Asaresult of Barbounis’ action, MEF was harmed and continues to be harmed.

117. MEF has attempted to vindicate its rights and seek redress for the past and ongoing
harm caused by Barbounis through engaging with Barbounis and her counsel to resolve this
dispute.

118. Barbounis and her counsel have indicated that she is not willing to resolve this
dispute amicably or continue to engage with MEF outside of court.

119. Asa result, there now exists an actual and present controversy between MEF and
Barbounis regarding: (1) whether Barbounis is obligated to provide an inventory of the MEF data
she possesses; (2) whether she is obligated to work with a mutually agreeable vendor at MEF’s
cost to create an inventory of the MEF data she has deleted from her devices and to recover such
data to the extent possible; (3) whether she is obligated to inventory all disclosures of MEF data;

and (4) whether she is prohibited from further destroying or disclosing MEF data.

23
Case 2:19-cv-05697-JS Document1 Filed 12/03/19 Page 28 of 44

PRAYER FOR RELIEF

WHEREFORE, Plaintiff MEF respectfully requests that the Court enter judgment against
Barbounis and grant the following relief:

(a) A temporary restraining order, preliminary injunctive relief, and permanent
injunctive relief;

(b) Declare that Barbounis is obligated to provide an inventory of the MEF data she
possesses, that she is obligated to work with a mutually agreeable vendor at MEF’s cost to create
an inventory of the MEF data she has deleted from her devices and to recover such data to the
extent possible, that she is obligated to inventory all disclosures of MEF data, and that she is
prohibited from further destroying or disclosing MEF data.

(c) An award of reasonable attorneys’ fees, costs, expenses, and pre-judgment and
post-judgment interest to MEF to the extent permitted by law or contract; and

(d) Award such other and further relief as the Court may deem just and appropriate.

DEMAND FOR A JURY TRIAL
Pursuant to Rule 38 of the Federal Rules of Civil Procedure, MEF hereby demands a jury

trial on issues triable by a jury.

Verification
As the Director for Plaintiff The Middle East Forum, I have read the foregoing Verified

Complaint and certify that the allegations contained therein are true and accurate to the best of my

ib :
oe L ; (22

Gregg Rondan
Director, MEF

knowledge and belief.

 

Dated: December 3, 2019

24
Case 2:19-cv-05697-JS Document1 Filed 12/03/19 Page 29 of 44

Dated: December 3, 2019

25

THE MIDDLE EAST FORUM

By counsel,
4

ff

/s/ Sidnéy L. Gold

Sidney L. Gold, Esquire

1.D. No.: 21374
sgold@discrimlaw.net

Sidney L. Gold & Associates P.C.
1835 Market Street, Suite 515
Philadelphia, PA 19103

Tel: (215) 569-1999

Fax: (215) 569-3870
sgold@discrimlaw.net
Counsel for Plaintiff The Middle East Forum

 
Case 2:19-cv-05697-JS Document1 Filed 12/03/19 Page 30 of 44

Exhibit A
Case 2:19-cv-05697-JS Document1 Filed 12/03/19 Page 31 of 44

Lisa Reynolds, Barbounis
2601 Pennsylvania Avenue, 1153
Philadelphia, PA 19130

September 25, 2017

Dear Lisa,

On behalf of the Middle East Forum, I am pleased to offer you the position of Executive
Liaison as a full-time, exempt employee.

Start Date and Salary

You will commence employment on October 16, 2017, at the all-inclusive annual salary
of $60,000 subject to a one time increase to reflect 50% of your medical premium. Your
salary will be payable in accordance with the Forum's standard payroll practice and
subject to applicable withholding taxes. Because your position is exempt from overtime
pay, your salary will compensate you for all hours worked.

Optional Benefits

You will be eligible to participate in the following benefit plans after 30 days of
employment:

Group medical health, dental and vision insurance plans. (Please note: participation could
reduce the amount of your all-inclusive salary.)

403(b) retirement plan.
Commuter benefit plan. (Allows employees to allocate pre-tax dollars to pay for eligible

work-related transit and parking expenses. Please note: we will nor otherwise reimburse
for travel associated with commuting.)

Reimbursements
Case 2:19-cv-05697-JS Document1 Filed 12/03/19 Page 32 of 44

We will consider reimbursement of non-commuting travel costs and other expenses on a
case-by-case basis.

Work Location

You will be a resident employee working in the Forum’s Center City office in
Philadelphia.

Personnel Manual and Confidentiality Agreement

As acondition of your employment, you will be required to sign a Personnel Manual and
a Confidentiality Agreement.

Responsibilities

Your responsibilities will be as referenced in the Executive Assistant job description,
below.

Employment-at-Will

If you accept our offer of employment, you will be an employee-at-will, meaning that
either you or the Forum may terminate our relationship at any time for any reason, with
or without cause. Any statements to the contrary that may have been made to you, or that
may be made to you, by the Forum, its agents, or representatives, are superseded by this
offer letter.

Performance Review

If you accept our offer of employment, we will provide you with a performance review
within six months. The purpose of the review is to evaluate your overall fit for the
position and calibrate our working relationship. In no way does the performance review
affect your at-will status; either before or after the review. Positive remarks made during
a performance review do not in any way guarantee future employment or added benefits/
compensation.

Contingencies
Case 2:19-cv-05697-JS Document1 Filed 12/03/19 Page 33 of 44

This offer is contingent upon a reference check; disclosure by you of any contractual
employment restrictions (e.g., non-competition or nop-solicitation agreements); and, at
our option, background check clearance.

Additional Provisions

If you accept this offer, the terms described in this letter will be the terms of your
employment, and this letter supersedes any previous discussions, offers and/or terms.
Any additions to or modifications of these terms must be in writing and signed by you
and an officer of the Forum.

If you wish to accept employment with the Forum, please indicate so by signing two
copies of this letter, returning one copy to me. You may do this by regular mail or by

scanning the documents and emailing.

This offer and all terms of employment stated in this letter will expire at 5:00 PM Eastern
Daylight Time on Thursday, September 28, 2017.

[ hope that you will accept this offer and look forward to a productive and mutually
beneficial working relationship. Please let me know if [ can answer any questions for you
about any of the matters outlined in this letter.

With the signature below, J accept employment with the Middle East Forum, under the
terms set forth in this letter.

I accept this offer letter/agreement.

Employee

Baa Ek Me bien

Lisa Reynolds-Barbounis
Dated: 09/25/2017
Case 2:19-cv-05697-JS Document1 Filed 12/03/19 Page 34 of 44

Accepted and agreed to:
Middle East Forum

i _

Name: Gregg Roman
Title: Director

By:

Executive Assistant

Job description:

This Executive Liaison works in fast-paced environment providing support in two one-
on-one working relationships. This position serves as the primary point of contact for
internal and external constituencies on all matters pertaining to the President and
Director. The Liasion also serves as a liaison to the board of directors and senior
management and must be able to work under pressure to handle a wide variety of
activities and confidential matters with competence and discretion.

Roles and responsibilities:

Maintain executives' appointment schedules.

Keep the President and Director informed of forthcoming commitments and
responsibilities, following up as needed.

Write first drafts.

Attend meetings to take notes and assign tasks; track progress of projects by
coordinating with staff; follow up on results.

Serve as the President and Director's liaison to the Forum's lay leadership.

Work with the development team in coordinating outreach activities of the President
and Director.

Prepare travel expense and rezmbursemient reports.
Case 2:19-cv-05697-JS Document1 Filed 12/03/19 Page 35 of 44

Follow up on new contacts and support ongoing relationships.
Contribute to team effort by filling in for other staff, as needed.

Fulfill other duties as assigned.

Candidate qualifications:

Agreement with MEF's mission and outlook (for more, see here)
Experience as an executive administrative assistant or in a comparable position

Knowledge of office management systems and procedures: MS Office, Slack, Asana,
Salesforce

Proficiency in English

Communications skills, both verbal and written
Planning and time management skills

Ability to multitask and prioritize

Discretion and confidentiality
Case 2:19-cv-05697-JS Document1 Filed 12/03/19 Page 36 of 44

Exhibit B
Case 2:19-cv-05697-JS Document1 Filed 12/03/19 Page 37 of 44

CONFIDENTIALITY & NON-DISCLOSURE AGREEMENT

This Confidentiality and Non-Disclosure Agreement (“Agreement”) is executed effective

IO , between the Middle East Forum (“MEF”), which is based in Philadelphia, PA,
and a (“EMPLOYEE”), who is an employee of MEF (collectively, “the
Parties”).

WHEREAS, MEF and Employee have a professional relationship, whereby employee performs
services for MEF in exchange for compensation,

NOW, THEREFORE, in consideration of the mutual promises contained herein, as well as other
good and valuable consideration, the parties hereto agree as follows:

1. Purpose. The parties have a professional relationship of mutual interest as described
herein. In connection with this professional relationship, MEF may disclose to
EMPLOYEE certain Confidential Information which MEF desires EMPLOYEE treat as
confidential.

2. Definition. For purposes of this Agreement, “Confidential Information” shall mean any
of the following:

(a) The address, floor, suite number, and/or General Location of commercial office
space utilized by MEF (for this Section 2, the term “General Location” includes,
but is not limited to, the names of streets surrounding commercial office space
utilized by MEF).

(b) The address, floor, suite number, and/or General Location of any potential and/or
future commercial office space to be utilized by MEF.

(c) Any information and/or materials provided to EMPLOYEE by MEF concerning
the address, floor, suite number, and/or General Location of commercial office
space utilized by MEF (this includes any potential and/or future commercial
office space to be utilized by MEF).

(d) Notes taken and materials produced by EMPLOYEE concerning the address,
floor, suite number, and/or General Location of commercial office space utilized
by MEF (this includes any potential and/or future commercial office space to be
utilized by MEF).

(e) The names and/or addresses (residential or business) utilized by donors
(individuals, families and/or foundations) who provide financial or in-kind
support to MEF.

(f) Any address (residential or business) utilized by: (i) MEF President Daniel Pipes;
(ii) any MEF board member; (iii) any MEF officer; (iv) any MEF employee;
and/or (v) any MEF contractor.

(g) Any materials and/or information clearly and prominently marked “Proprietary”
and/or “Private” and/or “Confidential”; or materials and/or information clearly
and prominently marked with some similar designation. Confidential Information
under this subsection (g) shall not include intellectual property of EMPLOYEE,
unless such intellectual property contains any materials and/or information clearly
and prominently marked “Proprietary” and/or “Private” and/or “Confidential”; or
10.

11.

12.

Case 2:19-cv-05697-JS Document1 Filed 12/03/19 Page 38 of 44

materials and/or information clearly and prominently marked with some similar
designation.

(h) — Any information that is orally disclosed to EMPLOYEE and identified by MEF as
proprietary and/or confidential and/or private. Confidential Information under this
subsection (h) shall not include intellectual property of EMPLOYEE, unless such
intellectual property contains any information that is orally disclosed to
EMPLOYEE and identified by MEF as proprietary and/or confidential and/or
private.

Access to Confidential Information. The parties acknowledge that EMPLOYEE, in the
course of its relationship with MEF, described herein, will have access to Confidential
Information,

Non-Disclosure. EMPLOYEE agrees not to disclose any Confidential Information to any
third party, including but not limited to family members, relatives, significant others, and
Jriends, unless (i) MEF provides prior written consent; and (ii) MEF and the third party
execute a confidentiality agreement.

Exception to Non-Disclosure. EMPLOYEE may provide the address of commercial
office space utilized by MEF to a vendor and/or supplier, only if (i) such disclosure would
be necessary in the performance of EMPLOYEBR’s services and obligations to MEF; and
(ii) EMPLOYEE uses the entity name “Savannah Mercantile and Trading Company” as
part of the address, and not “MEF,” “Middle East Forum,” “The Forum,” or any name of
any staff member or contractor of MEF, including but not limited to “Daniel Pipes”; and
(iii) EMPLOYEE, to the best of his/her ability, knows that any such vendor and/or
supplier is not aware that the address provided is utilized by MEF.

Maintenance of Confidentiality. EMPLOYEE shall take reasonable measures to protect
the secrecy of and avoid disclosure and unauthorized use of Confidential Information.
Without limiting the foregoing, EMPLOYEE shall take at least those measures that it
takes to protect its own most highly confidential information, and shall promptly notify
MEF of any misuse or misappropriation of Confidential Information of which it becomes

aware.

Term. The obligations described herein shall survive in perpetuity (and shall remain
regardless of whether or not the parties end any such professional relationship), or until
such time as all Confidential Information becomes widely publicly known and made
generally available through no action or inaction of EMPLOYEE.

Violations; Termination. MEF has the right to take disciplinary action against
Employee, up to and including termination, for any violation of this Agreement.

Violations; Legal Remedies. Each party agrees that any violation or threatened violation
of this Agreement may cause irreparable injury to the other party, entitling the other party
to seek injunctive relief in addition to all legal remedies.

Failure to Enforce. A failure to enforce any provision of this Agreement will not
constitute a waiver thereof or of any other provision.

Modifications. This Agreement cannot be terminated, amended or otherwise modified
except in a writing signed by both parties.

Entire Agreement. This Agreement shall supersede any prior oral or written
understandings or communications between the parties with respect to its subject matter
Case 2:19-cv-05697-JS Document1 Filed 12/03/19 Page 39 of 44

hereof, and constitutes the entire agreement of the parties with respect to the subject
matter hereof.

13. Severability. If any provision of this Agreement is declared void, invalid, or illegal by
any governmental, judicial or arbitral authority, the validity or legality of any of the other
provisions and of the entire Agreement shall not be affected thereby and the remaining
provisions shall remain in full force and effect.

14. Pennsylvania Law. This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania, and performed entirely within such
State. Jurisdiction and venue for any claim arising out of this Agreement shall be made in
the Commonwealth of Pennsylvania.

In witness whereof, the parties hereto have executed this Agreement as of the day and year first
written above.

Middle East Forum (MEF):

Ay Gla , (Sicecte7

By: [Namé, Fitle]

(EMPLOYEE):

og ‘oe. fl B aieddt hina 0 hica cv .

[Name, Title]

 
Case 2:19-cv-05697-JS Document1 Filed 12/03/19 Page 40 of 44

Exhibit C
Case 2:19-cv-05697-JS Document1 Filed 12/03/19 Page 41 of 44

I acknowledge that I have received a copy of the Middle East Forum Employee
Handbook.

Employee

Birr Ek bebrvnne)

Lisa Reynolds-Barbounis
Dated: 09/25/2017
Case 2:19-cv-05697-JS Document1 Filed 12/03/19 Page 42 of 44

Exhibit D
Case 2:19-cv-05697-JS Document1 Filed 12/03/19 Page 43 of 44

MIDDLE EAST FORUM

Bring Your Own Device Agreement

Ldivac fu £ Dou Lg; have read MEF’s BYOD policy, accept all associated terms

and conditions, and choose to participate.

l, Stipend: I acknowledge that I will receive $1,500 (Fifteen Hundred Dollars) in the form
of a stipend from MEF, all of which must be used to purchase: a device of my choosing,
associated warranty, and antivirus software. If the cost of my device, warranty, and
antivirus (including all taxes) is less than $1,500 I will return the balance to MEF to save
for me, or save it myself for any repairs, enhancements, or accessories (protective
covering, carrying case, adaptors, etc.) that I may want or need during the 3-year term.

2. Compatibility: I will inform MEF prior to making any purchases to ensure the devices
and equipment are compatible with existing office hardware and adhere to the guidelines
set forth in the BYOD policy.

3. Proof of Purchase: T will provide MEF with receipts for my device, proof of warranty,
and the name/edition of my antivirus software (or request MEF provide the antivirus
software).

4. Loss or Damage: I understand that if my device is lost or becomes unusable before the 3-
year term, I must replace it at my own expense or revert to the desktop setup that was in
place before entering into this Agreement.

5, Recompense: | understand that if I leave for any reason before the 3-year term, a payroll
deduction will be applied for the prorated amount of my device, or I can forfeit the device
to MEF.

6. Forfeiture: If 1 forfeit my device at any time, for any reason, I promise to notify MEF of
any passwords or other information that may be needed to access the device and make it
usable for other personnel.

7. Responsibility: | agree to bring my device to and fro when working in the office.

8. Liability: | understand that my device it is my personal property and therefore my
responsibility to care for it at all times, both in and out of the office.

9, Security: I promise to have my device password protected at all times.
Case 2:19-cv-05697-JS Document1 Filed 12/03/19 Page 44 of 44

10. Privacy: I promise that no person other than myself will see or have access to MEF data
(email, documents, spreadsheets, contacts, calendars, chats, Salesforce, or other MEF
proprietary information) that is being accessed via my web browser. If I do download,
install, or save any MEF data onto my device, for any reason, I will ensure that no person
other than myself will see or have access to it.

11. E-Discovery: To the extent MEF data (as defined above) resides on my device, I agree to
segregate that data to the best of my ability; and acknowledge and accept that such data
may be subject to a litigation hold (meaning I would not be able to erase it) and may be
subject to legal discovery. If such data is subject to legal discovery, I acknowledge and

accept that MEF will need to extract such data from my device.

12, Lawful Use: When using the device at MEF’s office, or when the device is connected to
MEF resources, I will not use the device for illegal or unlawful purposes.

Koa. oar bouts —
kK Lh Lorie

Signature

//¢ 120s?
Yer

|. Sorat LE: FVFAG SL HVEF

7-14
od. Apple (fre! J Yas donr [-¥~o
3 nh Yoted © (3, | UfL nthe

Date
